1    JERRY PERSKY
2    California State Bar No. 96574
     5657 Wilshire Boulevard, Suite 410
3
     Los Angeles, California 90036
4    Telephone:    (323) 938-4000
     Facsimile:    (323) 938-4068
5
     E-mail:       jpersky48@aol.com
6

7
     Attorney for Plaintiff

8                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
9

10   DAVID HAL,                )     CV 2:17-5612-DFM
11
                               )
             Plaintiff,        )     ORDER AWARDING EAJA
12             v.              )     ATTORNEY FEES
13                             )
     NANCY A. BERRYHILL,ACTING )
14
     COMMISSIONER OF SOCIAL    )
15   SECURITY ADMINISTRATION, )
                                 )
16           Defendant.        )
17   _________________________ )
18
                  Based upon the parties’ Stipulation for
19
     the Award and Payment of Equal Access to Justice Act
20
     (EAJA) fees, IT IS ORDERED that Plaintiff shall be
21
     awarded attorney fees under the EAJA in the amount of
22
     three thousand four hundred fifty dollars ($3,450.00),
23
     as authorized by 28 U.S.C. §2412(d), subject to
24
     the terms of the above-referenced Stipulation.
25
     DATED: March 19, 2019      _________________________
26
                              UNITED STATES MAGISTRATE JUDGE
27
                                  DOUGLAS F. McCORMICK
28



                                     1
